Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al. (USPUB. 2014/0339966 A1) and further in view of Kojima et al. (USPUB. 2016/0254732 A1).
Tomizawa et al. discloses an electric power steering device, comprising: 
a motor and a control unit, which is provided side by side in a row with the motor in an axial direction of an output shaft of the motor, and is integrated with the motor, the control unit including: 
a power module (corresponding structures 65/75) including a plurality of switching elements configured to supply current to the motor; 
a control board (70) configured to output a control signal to each of the plurality of switching elements; 
a heat sink (61) configured to allow heat radiation from the control unit; 
a housing (corresponding structure 80) that forms an outer case of the control unit; 
a sensor rotor (corresponding structure to element 39) mounted to an end portion of the output shaft on the control unit side; and 

a base portion (corresponding structure to element 41) provided on the motor side in the housing; and 
a column portion (corresponding structure elements 41 and 61) extending from the base portion toward an opposite side to the motor along an extension of the output shaft,
and the rotation sensor (figure 1 element 39) being provided in a recess formed in an opposite position to the sensor rotor, of the base portion.
Tomizawa et al. does not teach the power module and the control board being arranged, in parallel to the output shaft, in the housing.
Kojima et al. teaches the power module and the control board may be arranged, in parallel to the output shaft instead of orthogonal as disclosed in Tomizawa et al., so as to provide additional mounting space for the control board without with need to increase the size of the motor.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the control mounting arrangement of Tomizawa et al. to include to feature as taught by Kojima et al., for the reasons set forth above.
In re claim 4, modified Tomizawa et al. discloses the motor includes: 
a bottomed cylindrical motor case having a cylindrical portion and a bottom portion formed to close an opening of the cylindrical portion on one side; 
a frame (corresponding structure to element 40) mounted to the motor case to close an opening of the cylindrical portion on another side; 
a rotor (31) provided in the motor case while being fixed to the output shaft that is rotatably supported to the bottom portion and the frame; and 

In re claim 5, modified Tomizawa discloses all of the claimed limitations.

Allowable Subject Matter
         Claims 6, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The reference to Tomizawa et al. and Kojima et al. is the closest prior art to the claimed invention.  Claim 2 is allowed because the prior art failed to teach a power steering system further comprising phase terminals of windings of a stator of the motor being led out into the housing, and connected to feeding terminals of the power module at portions on an outer side in a circumferential direction in a region on a radially outer side of the power module.
Claims 3, 7-10, 12-15 and 17-18 are allowed due to their dependency to allowable claim 2. 

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611